Citation Nr: 1445676	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  04-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the period prior to May 9, 2007, and in excess of 20 percent thereafter for gout.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO granted service connection for gout, with a 10 percent disability rating (effective August 26, 2002).  

In a September 2011 rating decision, the RO granted a 20 percent disability rating for gout, effective May 9, 2007.  However, inasmuch as a higher rating is available for gout and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected gout is more severe than indicated by his 10 percent disability rating for prior to May 9, 2007, and the 20 percent disability rating he has received thereafter.

The Veteran last underwent a VA examination for his disability in February 2008.  Since that time, he has claimed that his disability has been and is more severe than indicated by that examination.  (March 2009 Substantive Appeal, September 2014 Board hearing).  The Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for gout.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Additionally, the Veteran receives VA treatment through the Atlanta VA Medical Center, and the most recent treatment records are dated in August 2014.  Therefore, while on remand, any unassociated VA treatment records should also be obtained for consideration in the appeal.

Finally, since the last supplemental statement of the case (SSOC) in September 2011, the AOJ has associated pertinent, new records with the claims file, including more recent VA medical records.  The AOJ should consider this evidence and any additional evidence it associates with the record.  If the claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should obtain any unassociated VA treatment records from the Atlanta VA Medical Center, dated from August 2014 to the present.  All attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ/AMC should give the Veteran an opportunity to identify any non-VA healthcare provider who has treated him for gout.  After securing any necessary authorization from him, all reasonable attempts to obtain all identified treatment records should be made, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA examination of the service-connected gout, to determine the current severity of that disability.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a) The examination report must discuss: 

(i) the frequency of exacerbations per year; 
(ii) whether there are symptom combinations productive of a definite impairment of health objectively supported by examination findings; 
(iii) presence, and if so number per year, of incapacitating exacerbations; 
(iv) weight loss or anemia productive of severe impairment of health; 
(v) presence of severely incapacitating exacerbations, and if so the number per year; 
(vi) presence of constitutional manifestations associated with active joint involvement; 
(vii) whether it is totally incapacitating, and if so, since when; and 
(viii) whether there is limitation of motion or ankylosis of affected joint(s), and if so degree(s) of limitation.  

(b) The examiner should also discuss the functional impairment caused solely by the Veteran's gout.   

Where necessary, the examiner should attempt to distinguish any impairment related to his service-connected gout from any other nonservice-connected disabilities.

A complete explanation for EACH opinion expressed should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file since September 2011, including VA medical records obtained since that time.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



